Citation Nr: 1761140	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  10-38 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for right wrist carpal tunnel syndrome.

4.  Entitlement to service connection for left wrist carpal tunnel syndrome.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for trigger thumb.

7.  Entitlement to a rating in excess of 20 percent for a post total knee replacement (TKR) left knee disability.

8.  Entitlement to a compensable rating for post arthroplasty right shoulder disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2004 to January 2008 and from February to November 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In January 2009, the RO granted service connection for left knee and right shoulder disabilities, rated 0 percent each, effective January 22, 2008.  An August 2010 rating decision increased (to 20 percent) the rating for the left knee disability, also effective January 22, 2008.  In October 2013, the RO denied service connection for a low back disability.  In April 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In July 2015, the Board remanded the claim of service connection for a low back disability and the matters seeking increased ratings for the left knee and right shoulder disabilities for additional development of the record.  A February 2017 rating decision denied service connection for asthma, bilateral carpal tunnel syndrome, sleep apnea and trigger thumb. 

The Board's July 2015 decision also remanded claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In July 2016, the RO granted service connection for bilateral hearing loss and tinnitus, resolving these matters.

Service connection for the Veteran's left knee and right shoulder disabilities was granted on the basis that preexisting disabilities were aggravated in service.  The January 2009 rating decision that granted service connection for the right shoulder disability noted that there was no deduction in the rating for pre-existing disability because the overall rating was 0 percent.  The August 2010 rating decision that assigned a 20 percent rating for the left knee disability indicated that the preexisting level of disability was 10 percent, and that following the deduction for pre-existing disability from the (30 percent) overall rating currently warranted, the rating for the service connected left knee disability was 20 percent .

The issues of service connection for a low back disability, asthma, carpal tunnel syndrome of each wrist, sleep apnea and trigger thumb are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  The Veteran's post-TKR left knee disability is manifested by complaints of pain, but muscle strength has been full (5/5) on flexion and extension; flexion has been to no less than to 90 degrees (even upon repetitive testing) and extension has been full; the knee is not ankylosed; residuals of severe painful motion or weakness are not shown,

2.  The Veteran's post-arthroplasty right shoulder disability is manifested by no more than slight limitation of motion; there is no evidence of malunion or nonunion.




CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for a post TKR left knee disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5055, 5256, 5260, 5261 (2017).

2.  A compensable rating for post arthroplasty right shoulder disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Codes 5201, 5202, 5203 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The appeals seeking increased ratings for left knee and right shoulder disabilities are from the initial ratings assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer necessary.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the April 2015 hearing, the undersigned identified the issues, and advised the Veteran of what is needed to substantiate the claims.  A hearing deficiency is not alleged.

The Board also finds that there has been substantial compliance with the July 2015 Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Private medical records show that in February 2008, the Veteran stated that his right shoulder had been feeling stronger and that he had been experiencing less pain recently.  He noted that he had significantly less intense and less frequent shooting pains in the right shoulder and that he was able to lift more things with the right arm.  Examination found no tenderness.  Range of motion was within functional limits.  He had 4/5 strength on external rotation and 5/5 on internal rotation.  In April 2008, he stated that he had some burning in the lateral patellofemoral joint region.  There was no swelling, locking or giving way.  He noted that he had some right shoulder weakness only when he bench pressed.  Examination found that left knee range of motion was excellent.  There was no tenderness or effusion.  He had excellent range of motion of the right shoulder.  There was good strength and there were no tender areas.  The examiner stated that he saw no evidence of left knee abnormalities and some right shoulder weakness.  

On June 2008 VA joints examination, the Veteran complained of limitation of motion, weakness and pain in the right shoulder.  He stated he had limited range of motion of the left knee and pain with prolonged activity.  No episodes of dislocation or recurrent subluxation were reported.  It was noted that the Veteran is right-handed.  Examination of the right shoulder found that forward flexion was to 170 degrees; abduction was to 170 degrees; extension was to 30 degrees; external rotation was to 60 degrees; and internal rotation was to 50 degrees.  Impingement sign was negative.  A motor evaluation was 5/5.  There was discomfort at the terminal limits of motion.  There was no pain with repetitive motion.  No fatigue, weakness, lack of endurance or incoordination was noted.  There was no objective evidence of painful motion, edema, effusion, instability, tenderness, redness, heat, abnormal movement or guarding of movement.  Examination of the left knee found that range of motion was from 0 to 105 degrees.  The knee was stable with varus/valgus stress.  Lachman's and McMurray's tests were negative.  There was no effusion.  There was discomfort at the terminal limits of motion.  There was no pain with repetitive motion.  No fatigue, weakness, lack of endurance or incoordination was present.  There was no objective evidence of painful motion, edema, effusion, instability, tenderness, redness, heat, abnormal movement or guarding of movement.  The diagnoses were right shoulder hemi-arthroplasty and left TKR. 

On March 2010 VA joints examination, the Veteran complained of right shoulder pain and stiffness .  He said there was no instability or locking.  Examination found that forward flexion of the right shoulder was 0 to 150 degrees with pain from 90 to 150 degrees.  Abduction was 0 to 100 degrees with pain from 70 to 100 degrees.  External rotation was 0 to 40 degrees with pain from 20 to 40 degrees.  Internal rotation was 0 to 70 degrees, without pain.  All shoulder motions were performed three times and there was no change in functional ability.  Right shoulder extension was 0 to 20 degrees with pain at 20 degrees.  A sensory examination of the right upper extremity was within normal limits.  Muscle strength was 5/5 at the right biceps and triceps.  The diagnosis was status post right shoulder hemiarthroplasty.  

On August 2013 VA examination, the Veteran's left knee flexion was to 110 degrees.  There was no objective evidence of pain on motion.  Following repetitive use testing flexion was to 90 degrees and extension was to 0 degrees .  Functional impairment was manifested by less movement that normal, weakened movement, excess fatigability, atrophy of disuse, instability, swelling, deformity, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Tenderness was noted.  Muscle strength testing was 5/5 on flexion and extension.  Stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  He had frequent episodes of joint pain.  He had intermediate degrees of residual weakness, pain or limitation of motion and chronic residuals that consisted of severe painful motion or weakness.  

On March 2014 VA knee examination, the Veteran stated he had left knee problems following the surgery on his right knee in November 2013.  Examination found that left knee range of motion was from 0 to 110 degrees, with pain at 110 degrees.  He was able to perform repetitive use testing with no change in left knee range of motion.  The functional loss consisted of less movement than normal.  He did not have tenderness or pain to palpation of the left knee.  Muscle strength testing was 5/5 on flexion and extension.  The examiner was unable to test for joint stability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The diagnosis was status post left TKR.

On March 2014 VA shoulder examination, the Veteran stated that he was not receiving treatment for right shoulder complaints, but took medication occasionally.  Examination found that flexion of the right shoulder was to 150 degrees and abduction was to 170 degrees with no objective evidence of pain on motion.  There was no additional limitation of motion after repetitive use testing.  The functional loss was manifested by less movement than normal.  He did not have localized tenderness or pain on palpation of the joints.  He did not have guarding.  Muscle strength testing was 5/5 on right shoulder abduction and forward flexion.  The shoulder was not ankylosed.  There was no history of recurrent dislocation of the glenohumeral joint.  Tenderness to palpation of the acromioclavicular joint was not found. The diagnosis was status post right shoulder hemi-arthroplasty.  

Private medical records show that in January 2014, left knee flexion was to 112 degrees passively.  In January 2015, left knee range of motion was from 0 to 95 degrees, perhaps 100 at most.

On December 2015 VA joints examination, the Veteran complained of burning on the left lateral knee.  He denied having any pain.  He denied locking, buckling and swelling.  Examination found that left knee range of motion was from 0 to 110 degrees, with pain on flexion.  There was no evidence of pain with weight-bearing.  He was able to perform repetitive use testing with no additional functional or range of motion loss after three repetitions.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  Muscle strength testing was 5/5 on flexion and extension.  There was no muscle atrophy or ankylosis.  Joint stability tests were normal.  The examiner noted that the Veteran had intermediate degrees of residual weakness, pain or limitation of motion.  The diagnosis was post TKR left  knee disability.  

On December 2015 VA shoulder examination, the Veteran stated he had problems with range of motion.  He denied recent treatment for the right shoulder, but said that he performed exercises on his own.  He noted that he had pain with overhead activities.  Examination of the right shoulder found that flexion was 0 to 170 degrees; abduction was 0 to 140 degrees; external rotation was 0 to 90 degrees; and internal rotation was 0 to 80 degrees.  The examiner stated that the range of motion was normal for the Veteran as he was very muscular in the shoulders.  He was able to perform repetitive use testing with no additional functional loss or limitation of motion after three repetitions.  He also noted that the range of motion of itself did not contribute to functional loss.  There was no evidence of pain with weight-bearing, localized tenderness or pain to palpation.  There was no objective evidence of crepitus.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  Muscle strength testing was normal.  There was no ankylosis.  A clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition was not suspected.  The Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  He did not have malunion of the humerus with moderate or marked deformity.  The humerus condition did not affect shoulder joint range of motion .  The diagnosis was right total shoulder arthroplasty/hemi-arthroplasty.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Reasonable doubt regarding degree of disability is to be resolved in favor of the claimant.
Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Left knee 

A 100 percent rating is assigned for knee replacement (prosthesis) for 1 year following implantation of the prosthesis.  Thereafter a 60 percent rating is to be assigned with chronic residuals consisting of severe painful motion or weakness in the extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Code 5055.

Under Code 5260, a 30 percent rating is assigned when flexion of the leg is limited to 15 degrees, and a 20 percent rating when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a.

Under Code 5261, a 50 percent rating is  assigned when leg extension is limited at 45 degrees; a 40 percent rating when it is limited at 30 degrees; a 30 percent rating when it is limited at 20 degrees; and a 20 percent rating when it is limited at 15 degrees.  38 C.F.R. § 4.71a.

Under Code 5262 (for impairment of tibia and fibula) a 40 percent rating is warranted for nonunion with loose motion requiring brace, and a 30 percent rating is warranted for malunion with marked knee or ankle disability.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

A 30 percent rating is to be assigned for other knee disability manifested by recurrent subluxation or instability when severe; a 20 percent rating when moderate.  38 C.F.R. § 4.71a, Code 5257.

In addition to separate ratings being assignable for arthritis with limitation of motion and for instability, separate ratings may also be assigned for compensable limitations of flexion and extension, each.  VAOPGCPREC 9-2004.  

Under Code 5256, a 60 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  With flexion between 20 degrees and 45 degrees, a 50 percent rating is to be assigned and with flexion between 10 and 20 degrees, a 40 percent rating is to be assigned.  With ankylosis at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, a 30 percent evaluation is to be assigned.  38 C.F.R. § 4.71a.

To warrant a higher rating the evidence would have to show either chronic residuals of severe painful motion or weakness (for a 60 percent rating under Code 5055) or intermediate degrees of residual weakness, pain or limitation of motion (warranting a rating in excess of 30 percent) by analogy to Codes 5256, 5261, or 5262.  

Addressing first the criteria for the 60 percent rating, the Board notes that all VA examinations during the period under consideration found decreased range of motion of the right knee.  Notably, the motion limitations found were of insufficient degree to warrant a compensable rating for limitation of limitation of flexion or extension.  The August 2013 VA examination report noted that the Veteran had additional limitations of motion after repetitive use testing, but such was not found on the March 2014 or December 2015 examinations, and does not support the Veteran's allegation that he has severe painful motion.  Likewise, the examiner's notation in August 2013 of severe painful motion is not supported by the record.  The examination findings likewise do not support a finding of severe residual pain or weakness.  Examinations of muscle strength testing found muscle strength full (5/5) with both flexion and extension on each VA examination.  The December 2015 examiner also noted there was no muscle atrophy.  In sum, the examination findings do not show that the Veteran has severe painful motion or weakness, and a 60 percent schedular rating under Code 5055 is not warranted.  

Code 5055 directs that intermediate degrees of residual weakness, pain or limitation of motion be rated by analogy to Codes 5256 (for ankylosis), 5261 (for limitation of extension), or 5262 (for impairment or tibia and fibula with malunion or nonunion).  A higher (40 percent) rating under Code 5256 is warranted for ankylosis at 10 to 20 degrees.  No examination found the Veteran to have ankylosis of the left knee, nor is it alleged that the left knee is ankylosed.  Consequently, a rating in excess of 30 percent by analogy to Code 5256 is not warranted.  Under Code 5261, a 40 percent rating is warranted when extension is limited at 30 degrees.  The record does not show any limitation of extension and, therefore, rating by analogy to Code 5261 would be of no benefit to the Veteran.   Under Code 5262 a 40 percent (maximum) rating is warranted for nonunion of tibia/fibula with loose motion, requiring a brace.  Although it was noted on the December 2015 VA examination that the Veteran wears a left knee brace, there is no evidence of record that he has nonunion (or equivalent post-total knee replacement pathology) requiring wearing of a brace.  Accordingly, an intermediate (between 30 and 60 percent) rating is not warranted by analogy to any of the schedular criteria specified for consideration.  

Accordingly, the Board finds that the preponderance of the evidence is against this claim.

	Right shoulder disability

A 40 percent rating is warranted for limitation of (major extremity) arm motion to 25 degrees from the side.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted.  When motion is limited at the shoulder level, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Code 5201.

Other impairment of the major extremity humerus warrants an 80 percent rating when there is loss of head of humerus (flair shoulder).  A 60 percent rating is warranted for nonunion (false flail joint), and a 50 percent rating is warranted if there is fibrous union.  A 30 percent rating is warranted for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements or for malunion with marked deformity.  A 20 percent rating is warranted for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  A 20 percent evaluation may also be assigned for malunion of the humerus with moderate deformity.  38 C.F.R. § 4.71a, Code 5202.

A 20 percent rating is warranted for dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula of the major extremity with loose movement.  A 10 percent rating is warranted for nonunion without loose movement or for malunion.  38 C.F.R. §  4.71a, Code 5203.

Normal range of motion of the shoulder is: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Each of the VA examinations shows that the Veteran has some limitation of right shoulder motion .  Notably, none found motion limited at the shoulder level, as is required for the minimum schedular (20 percent) rating.  While pain on motion was noted at the upper limits of motion in March 2010, the other VA examinations did note such pain.  Muscle strength testing was normal on all the VA examinations.  There is no clinical evidence of guarding of movement or malunion of the humerus to warrant a compensable rating under Code 5202.  The examiner specifically stated in December 2015 that there was no nonunion or malunion of the humerus (so as to warrant a compensable rating under Code 5203).

Functional impairment of the right shoulder warranting a compensable rating is simply not shown.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the criteria for a compensable rating for status post right shoulder arthroplasty.  The Board notes that despite the postoperative status of the shoulder and the Veteran's self-reports of limitations on overhead activities, he apparently engages in strenuous exercise, and is described as extremely muscular (with muscle bulk of itself limiting motion to some degree).  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.



ORDER

A rating in excess of 20 percent for post-TKR left knee disability is denied.

A compensable rating for post arthroplasty right shoulder disability is denied.


REMAND

Regarding the claim of service connection for a low back disability, the Board's July 2015 remand directed that an examination be performed and that an opinion concerning the etiology of such disability should be provided.  The examiner was to specifically state whether a low back disability was caused or aggravated by the Veteran's right and/or left knee disabilities.  On the December 2015 VA spine examination, the examiner opined that it was less likely as not that the Veteran's low back disability was related to service.  She stated that it was more likely that the Veteran's obesity, coupled with a congenital small bony spinal canal and the normal aging process would be the sources of his back complaints, rather than other explanations, including his knee replacements.  Although this opinion addresses a direct service connection theory of entitlement, and whether the service connected knee disability caused a low back disability, it does not adequately address the secondary service connection theory of entitlement, as was requested, as it does not address whether a back disability was aggravated by the service connected disability.  Accordingly, a remand for an addendum opinion is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) 

A February 2017 rating decision denied service connection for asthma, right wrist carpal tunnel syndrome, left wrist carpal tunnel syndrome, sleep apnea and trigger thumb.  The Veteran submitted a notice of disagreement (NOD) with the decision in March 2017.  A SOC has not been provided in response.  When a SOC is not issued following a timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  [Thereafter, such claims will be before the Board only if the Veteran perfects the appeals by timely filing a substantive appeal.]
Accordingly, the case is REMANDED for the following :

1.  The AOJ should arrange for the record to be returned to the VA examiner who provided the opinion in December 2015 (or, if that provider is unavailable, forwarded to another appropriate physician) for review and an addendum medical opinion regarding the likely etiology of the Veteran's low back disability, and specifically whether it is at least as likely as not (a 50% or greater probability) that any such disability was caused or aggravated (the opinion must address aggravation) by his service connected right or left knee disabilities.  

The opinion must include rationale.

2.  The AOJ should issue an SOC addressing the issues of service connection for asthma, right and left carpal tunnel syndrome, sleep apnea and trigger thumb.  The Veteran should be reminded that these matters will be fully before the Board only if he timely perfects an appeal by filing a substantive appeal.

3.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


